Citation Nr: 0103553	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  98-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right foot or right leg injury.  

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right hip.  

3.  Entitlement to service connection for DJD of the right 
knee.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from February 1955 to February 
1957.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the claimed disabilities.  

In November 2000, the veteran testified before a member of 
the Board at a videoconference hearing.  Correspondence from 
the veteran dated in July 2000 indicates that the veteran 
accepted that hearing in lieu of an "in-person" hearing 
before a Board member.  See 38 C.F.R. § 20.700(e) (2000). 


REMAND

At the time of the veteran's videoconference hearing before 
the Board in November 2000, the veteran testified that he 
first received treatment at VA facilities for his right lower 
extremity in late 1975.  Hearing transcript (T.), 27.  The VA 
records of treatment in the claims file first begin in about 
1993.  The earlier records have not yet been associated with 
the claims file.  VA is held to have constructive notice of 
documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice 
that additional pertinent medical records may exist, the case 
must be remanded for further development.

Additionally, the veteran testified that he has been 
receiving disability benefits from the Social Security 
Administration (SSA) since 1997.  T. 24, 25.  Those records, 
which may be pertinent to this appeal, have not yet been 
associated with the claims file.  

Additionally, although the veteran was provided with a VA 
examination in 1997, there is no medical opinion regarding 
the etiology of the disorders found.  38 U.S.C.A. § 5107.  

During the pendency of the appeal, the RO sought to obtain 
the veteran's service medical records.  In a December 1997 
response, the service department indicated that the veteran's 
complete organization (company, battalion, and regiment) that 
he was assigned to at the time of treatment for his right 
foot in 1955 was required for a further search.  In an effort 
to assist the veteran, the RO requested the veteran's 
personnel file.  Unfortunately, the June 1998 response 
indicates that the records are unavailable, possibly due to a 
fire in 1973 at the National Personnel Records Center.  The 
veteran had previously completed form 13055.  Given the 
critical nature of this information, he with the assistance 
of his representative might be able to furnish specific data.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The RO should provide the veteran with an 
additional opportunity to provide the 
information pertinent to the complete 
organization (company, battalion, and 
regiment) that he was assigned to at the 
time of treatment for his right foot in 
1955.  The veteran should be notified of 
the importance of this information to his 
case, and he should seek the assistance 
of his representative if he so desires.  
If any additional evidence is received or 
if otherwise deemed necessary, the RO 
should attempt to obtain the veteran's 
service medical records.  

2.  The RO should obtain all outstanding 
VA treatment records and associate them 
with the claims file.  Particular 
attention should be given to obtaining VA 
treatment records from 1975 to 1993.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After all preceding development has 
been completed to the extent possible, 
the RO should schedule an examination in 
order to determine the nature and 
etiology of a right foot, leg, hip or 
knee disability.  The claims folder and a 
separate copy of this remand must be made 
available to the examiners.  The examiner 
should identify any right foot/leg 
disability and provide an opinion as to 
whether it is as likely as not that such 
disorder is causally related to any 
incident in service, including a 
fracture.  If such relationship is found, 
the examiner should further comment on 
the presence of DJD of the right hip or 
right knee and provide an opinion as to 
whether such is secondary to the service-
related disorder found, including by way 
of aggravation.  

Any diagnostic tests deemed necessary by 
the examiner should be conducted and the 
clinical findings and reasoning that form 
the bases of the opinions requested 
should be clearly set forth.  The report 
of the examination should be associated 
with the veteran's VA claims folder.   

The veteran is advised that failure to 
report for any scheduled examination may 
have adverse consequences to his claim as 
the information requested on these 
examinations addresses questions of 
symptomatology that are vital in this 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

5.  The RO should then review the claims 
file to verify that all of the above 
requested development has been completed 
in full.  In particular, the RO should 
confirm that any requested examinations 
and/or required opinions are in 
compliance with the Board's remand and if 
they are not, the RO should implement 
corrective procedures.  

6.  The RO must review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475 is completed.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued should also be 
considered.

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues on appeal.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


